DETAILED ACTION
The papers submitted on 10 November 2021, amending claims 11-15, and 19, are acknowledged.
Election/Restrictions
Claims 1-5, 11-20 are allowable. The restriction requirement among groups I, II, and III, as set forth in the Office action mailed on 28 August 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 28 August 2020 is partially withdrawn.  Claims 11-15, directed to a non-transitory computer-readable medium is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 6-10, directed to a method of operating fusing lamps is withdrawn from consideration because they do not all require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
This application is in condition for allowance except for the presence of claims 6-10 directed to an invention non-elected with traverse in the reply filed on 16 October 2020. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the 
The prosecution of this case is closed except for consideration of the above matter.
Claim Objections
Claim 13 is objected to because of the following informalities:  The claim still reads “The non-transitory computer-readable medium as claimed in claim 12…” however claim 12 now recites “The 3D printer…”.  Appropriate correction is required.
Response to Arguments
Applicant’s arguments, see 9-17, filed 10 November 2021, with respect to the rejections of claims 1 and 16, have been fully considered and are persuasive.  The 35 U.S.C. 102/103 rejections of claims 1-5, 16-18 has been withdrawn. 
Allowable Subject Matter
Claims 1-5, 11, 12, 14-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper. Specifically, Hopkinson does not teach or render obvious the claimed activating based on the number of processing cycles completed (see Remarks pp. 11+), or based on the carriage direction (pp. 13+).
Conclusion
This application is in condition for allowance except for the following formal matters: 
The status of withdrawn claims 6-10, and objection to claim 13.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin A Schiffman whose telephone number is (571)270-7626. The examiner can normally be reached M-F 930a-6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN A SCHIFFMAN/            Primary Examiner, Art Unit 1742